DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response of September 28, 2022 to the non-final action mailed June 30, 2022, has been entered. Claims 1 and 15 have been amended, claim 10 has been cancelled, and no claims have been newly added.  Claims 1-9 and 11-30 are pending.  Claims 16-30 stand withdrawn as drawn to the non-elected invention.  Accordingly claims 1-9 and 11-15 are under instant examination.
Withdrawn Claim Rejections - 35 USC § 112
Claim 15 was rejected in the previous Office action mailed June 30, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment to claim 15 renders the rejection moot.  Applicant has amended claim 15 to identify the abbreviation ASA.   Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Withdrawn Claim Rejections - 35 USC § 102
Claims 1-4 and 10-12 were rejected in the previous Office action mailed June 30, 2022, under 35 U.S.C. 102(A)(2) as being anticipated by Van Moorleghem (Pub. No.: No. GB 912,894; Pub. Date. Dec. 12, 1962).  Applicant’s amendment to claim 1 renders the rejection moot.  Applicant has amended base claim 1 to recite “wherein acetylsalicylic acid is the only active agent in the two-component composition”.  Van Moorleghem discloses wherein the composition comprises additional active agents such as sodium citrate.  Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

Withdrawn Claim Rejections - 35 USC § 103
Claims 5-8 and 13-15 were rejected under 35 U.S.C. 103 as being unpatentable over Van Moorleghem (Pub. No.: No. GB 912,894; Pub. Date. Dec. 12, 1962) in further view of Weber et al. (Pub. No.: WO 2014/048881; April 3, 2014).  Applicant’s amendment to claim 1 renders the rejection moot.  Applicant has amended base claim 1, from which claims 5-8 and 13-15 directly or indirectly depend, to recite “wherein acetylsalicylic acid is the only active agent in the two-component composition”.  Van Moorleghem discloses wherein the composition comprises additional active agents such as sodium citrate.  Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.

Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Van Moorleghem (Pub. No.: No. GB 912,894; Pub. Date. Dec. 12, 1962) and Weber et al. (Pub. No.: WO 2014/048881; April 3, 2014) as applied to claims 1 and 8 above, and further in view of Giordano et al. (Journal of Pharmaceutical Sciences Vol. 88, No. 11, November 1999).  Applicant’s amendment to claim 1 renders the rejection moot.  Applicant has amended base claim 1, from which claim 9 depends, to recite “wherein acetylsalicylic acid is the only active agent in the two-component composition”.  Van Moorleghem discloses wherein the composition comprises additional active agents such as sodium citrate.  Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
Withdrawn Claim Rejections – Double Patenting
Claims 1-15 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11-14, 16-19 of U.S. Patent No. 11,369,581.  Applicant’s amendment to claim 1 renders the rejection moot.  Applicant has amended base claim 1, to recite “wherein acetylsalicylic acid is the only active agent in the two-component composition”.   The claims of U.S. Patent No. 11,369,581 require additional active agents such as the organic acid is selected from the group consisting of acetic acid, lactic acid, citric acid, ascorbic acid, malonic acid, succinic acid, glutaric acid, or a combination.  Accordingly, the rejection is hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.


New Claim Rejections - 35 USC § 112 (b)
Applicant’s amendment necessitates the new ground of rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claim 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “a pharmaceutical formulation for quick oral administration” this is vague an indefinite as neither the claim nor the specification defines what time range is meant be “quick”  Nor is there any objective standard to ascertain what is mean by “quick” with respect to an oral pharmaceutical multicomponent composition.  Accordingly, the meets and bounds of the claim cannot be determined.  Claims 2-9 and 11-15 are included in this rejection as they depend directly or indirectly from base claim 1. 
Claim 1 recites, “[a] two-component composition which provides a pharmaceutical formulation for quick oral administration comprising a first and a second component, wherein the first component is in dry powder form and comprises a-100 to 600 mg of acetylsalicylic acid and optionally one or more pharmaceutically acceptable excipients; and wherein the second component comprises an aqueous solution comprising at least one pharmaceutically acceptable salt of an organic acid and optionally one or more pharmaceutically acceptable excipients, wherein acetylsalicylic acid is the only active agent in the two-component composition (emphasis added)”.  This is vague and indefinite as the claims recites  wherein acetylsalicylic acid is the only active agent in the two-component composition, and yet the specification provides no definition of “active agent” and the base claim incudes other components such as excipients, salts of organic acids, an aqueous carrier and the language of the base claim is open ended which would leave the claim open to other components such as binders, surface acting agents, anti-caking agents, flow control agents all of which are considered to be active agents that act on the compositions or causes the composition to act certain ways in specific environments.  Moreover the dependent claims recite that the organic acids include such moieties as citric acid which  functions incudes but is not limited to uptake of water, act as a carrier for liquids while retaining flowability and compressibility, reduce the intestinal pH, enhance GI absorption, remove inorganic matter  for use in dentistry, hinder the absorption of protein drugs, use on bone formation, and mask taste (Lambros et al., Pharmaceutics 2022, 14, 972).  Similarly, propyl  paraben  has multiple functional activities such as prevention of bacterial growth, increasing shelf life of a product, and hormone disrupter by binding to estrogen receptors (MacLeman, The Derm Review Propylparaben: Is it Safe, https://thedermreview.com/propylparaben/, June 2021).   Furthermore, belzalkonium chloride has activity against bacteria, fungi, and viruses and is found in ophthalmic solutions and medications.  The Examiner has exemplified just three of the Applicant’s claimed components that provide activity to both the composition and the environment that the components act upon.  Accordingly, the claims are vague and indefinite the recite that acetylsalicylic acid is the only active agent and yet requires the presence of other components that are also known active agents.  Claims 2-9 and 11-15 are included in this rejection as they depend directly or indirectly from base claim 1 and also include the presence of additional active agents.
New Claim Rejections - 35 USC § 112 (d)
Applicant’s amendment necessitates the new grounds of rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9 and 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Base claim 1 recites “wherein acetylsalicylic acid is the only active agent in the two-component composition (emphasis added)”.  However, claims 2-9, and 11-15 fail to further limit claim 1 as they include additional active agents such as, but not limited to, the tribasic organic acid salt such as citric acid, propyl paraben, and benzalkonium chloride.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617